          Case 1:20-cv-00106-RC Document 21 Filed 07/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                       )
 Ass’n of American Physicians & Surgeons, et al.,      )
                                                       )
        Plaintiffs,
                                                       )
        v.                                                   Civil Action No. 1:20-0106-RC
                                                       )
 Adam B. Schiff, in his individual capacity and his    )
 official capacity as a Member of Congress for the     )
 28th Congressional District of California,            )
                                                       )
        Defendant.                                     )

         PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

       In opposition to the defendant’s motion to dismiss under Rules 12(b)(1) and 12(b)(6) of

the FEDERAL RULES OF CIVIL PROCEDURE and his accompanying memorandum of law, plaintiffs

in this action hereby file the attached memorandum of law. Plaintiffs respectfully request an

opportunity for oral argument.

       A proposed Order is attached.

Dated: July 17, 2020                              Respectfully submitted,

                                                  /s/ Lawrence J. Joseph
                                              ____________________________________
Andrew L. Schlafly                            Lawrence J. Joseph, DC Bar No. 464777
General Counsel                               Law Office of Lawrence J. Joseph
Association of American Physicians & Surgeons 1250 Connecticut Ave, NW, Suite 700-1A
939 Old Chester Rd.                           Washington, DC 20036
Far Hills, NJ 07931                           Tel: 202-355-9452
Tel: 908-719-8608                             Fax: 202-318-2254
Fax: 908-934-9207                             Email: ljoseph@larryjoseph.com
Email: aschlafly@aol.com
                                              Counsel for Plaintiffs




PLS.’ OPP’N TO DEF.’S MOT. TO DISMISS                                                        1
            Case 1:20-cv-00106-RC Document 21 Filed 07/17/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 17th day of July 2020, I electronically filed the foregoing

opposition (together with its accompanying memorandum of law and proposed order) with the

Clerk of the Court using the CM/ECF system, thereby causing it to be served upon all counsel of

record.


                                             /s/ Lawrence J. Joseph
                                           Lawrence J. Joseph, D.C. Bar No. 464777

                                           1250 Connecticut Ave., NW, Suite 200
                                           Washington, DC 20036
                                           Telephone: (202) 355-9452
                                           Telecopier: (202) 318-2254
                                           Email: ljoseph@larryjoseph.com

                                           Counsel for Plaintiffs




CERTIFICATE OF SERVICE
